—Order, Supreme Court, Bronx County (Stanley Green, J.), entered April 22, 1997, which, inter alia, denied the motion of defendant New York City Housing Authority for summary judgment dismissing the complaint, unanimously affirmed, without costs.
We agree with the motion court that the danger potentially posed by the stairway defect alleged by plaintiff to be the cause of her injury is of sufficient magnitude to raise a triable issue as to whether a dangerous or defective condition in fact existed (cf., Trincere v County of Suffolk, 90 NY2d 976). There was, in addition, sufficient evidence to raise a triable issue as to whether defendant had constructive notice of that defect, since plaintiff and her daughter both testified that they had observed the defect some six months prior to plaintiff’s accident. We note in this connection that the claimed defect, involving the erosion of concrete from underneath the outer metal stripping of a step, was not transient in nature (see, e.g., Piacquadio v Recine Realty Corp., 84 NY2d 967). Concur — Ellerin, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ.